Citation Nr: 0020766	
Decision Date: 08/09/00    Archive Date: 08/17/00

DOCKET NO.  96-19 729	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York


THE ISSUE

Entitlement to a higher rating for residuals of osteotomy 
manifested by scars, retained wires, malocclusion, and TMJ 
(temporomandibular joint) syndrome, initially assigned a 
10 percent evaluation, effective from September 1953.


REPRESENTATION

Appellant represented by:	Mark O'Connor, Attorney


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION

The veteran had active service from November 1949 to 
September 1953.

A July 1988 RO rating decision implemented a March 1988 
decision of the Board of Veterans' Appeals (Board) and 
granted service connection for residuals of osteotomy 
manifested by sensory nerve damage to the face.  The July 
1988 RO rating decision assigned a zero percent rating for 
this condition, effective July 15, 1986, and later RO rating 
decisions denied service connection for other residuals of 
osteotomy, including a dental condition due to trauma.  The 
veteran disagreed with these determinations and appealed to 
the Board for favorable resolution of these matters.

The Board remanded the case to the RO in February 1992 and 
July 1994 for additional development.  An October 1995 RO 
rating decision increased the evaluation for residuals of 
osteotomy manifested by sensory nerve damage to the face from 
zero to 10 percent, effective July 15, 1986; and granted 
service connection for residuals of osteotomy manifested by 
scars, retained wires, malocclusion (a dental condition due 
to dental trauma), and TMJ syndrome, and assigned a 
10 percent rating, effective from July 15, 1986.  A November 
1996 RO rating decision assigned this 10 percent rating from 
the earlier effective date of September 1953.  The veteran 
appealed to the Board for an effective date earlier than July 
15, 1986, for the grant of service connection for residuals 
of osteotomy manifested by sensory nerve damage to the face; 
for an increased evaluation for residuals of osteotomy 
manifested by sensory nerve damage to the face; and for a 
higher rating for residuals of osteotomy manifested by scars, 
retained wires, malocclusion, and TMJ syndrome.

An April 1998 Board decision denied an effective date earlier 
than July 15, 1986, for the grant of service connection for 
residuals of osteotomy manifested by nerve damage to the 
face; granted an increased evaluation for the residuals of 
osteotomy manifested by sensory nerve damage to the face with 
the assignment of 2 separate 10 percent ratings for this 
condition, one for sensory damage on the right side of the 
face and the other for sensory damage to the left side of the 
face; and granted an increased evaluation for the residuals 
of osteotomy manifested by scars, retained wires, 
malocclusion, and TMJ syndrome with the assignment of 2 
separate 10 percent ratings for these residuals, one for two 
facial scars and the other for the retained wires, 
malocclusion, and TMJ syndrome.  The veteran then appealed 
the April 1998 Board decision to the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) (hereinafter, the 
Court).

In an April 1999 motion to the Court, the counsel for the 
appellee, VA Secretary, requested summary affirmance of the 
Board's denial of an effective date earlier than July 15, 
1986, for the grant of service connection for residuals of 
osteotomy manifested by sensory nerve damage to the face and 
of the Board's denial of evaluations in excess of 10 percent 
for the residuals of osteotomy manifested by sensory nerve 
damage to the right and left side of the face.  The counsel 
for the appellee also requested that the denial of 
evaluations in excess of 10 percent for residuals of 
osteotomy manifested by scars, and residuals of osteotomy 
manifested by retained wires, malocclusion, and TMJ syndrome 
be vacated and remanded to the Board for adjudication of the 
issue listed on the first page of this decision.

A September 1999 Court decision affirmed the 1998 Board's 
decision with regard to the issues of the denial of an 
effective date earlier than July 15, 1986, for the grant of 
service connection for residuals of osteotomy manifested by 
sensory damage and the denial of higher evaluations for 
residuals of osteotomy manifested by sensory damage.  This 
decision also vacated the 1998 Board's decision with regard 
to the issue of entitlement to an increased evaluation for 
residuals of osteotomy manifested by scars, retained wires, 
malocclusion, and TMJ syndrome, and remanded this issue to 
the Board for consideration of the issue shown on the first 
page of this decision in accordance with the provisions of 
Fenderson v. West, 12 Vet. App. 119 (1999); Karnas v. 
Derwinski, 1 Vet. App. 308, 313 (1991).  The case was 
thereafter returned to the Board.

In a January 2000 letter, the Board asked the veteran's 
attorney whether he wanted to submit additional argument or 
evidence in support of the claim being considered in this 
appeal.  A review of the record does not show receipt of 
additional argument or evidence from the veteran or his 
representative.


REMAND

Prior to appellate consideration of the issue the Board is 
remanding the case to the RO for consideration of it in order 
to ensure due process to the veteran.  Bernard v. Brown, 4 
Vet. App. 384 (1993).

Copies of the April 1999 motion to the Court by the counsel 
for the VA Secretary and of the Court's September 1999 
decision have been placed in the veteran's claims folders.  
After review of the record and Court instructions, the case 
is REMANDED to the RO for the following actions:

1.  The RO should review the issue shown 
on the first page of this decision.  This 
review should reflect consideration of 
the veteran's entitlement to "staged 
ratings" for this condition in 
accordance with the holding of the Court 
in Fenderson, 12 Vet. App. 119; and the 
appropriate regulatory criteria for the 
evaluation of this condition or 
conditions since September 1953.  The 
version most favorable to the veteran 
should be considered when there has been 
a change in the criteria, in accordance 
with the provisions of Karnas, 1 Vet. 
App. 308, 313; and the provisions of 
VAOPGCREC 3-2000.

2.  If the maximum schedular ratings are 
not assigned for the veteran's residuals 
of osteotomy manifested by scars, 
retained wires, malocclusion, and TMJ 
syndrome, an appropriate supplemental 
statement of the case should be sent to 
him and his representative, covering a 
summary of the applicable regulations 
with appropriate citations.  They should 
be afforded an opportunity to respond to 
the supplemental statement of the case 
before the file is returned to the Board 
for further consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  This claim must be afforded expeditious treatment by 
the RO.  The law requires that all claims that are remanded 
by the Board of Veterans' Appeals or by the United States 
Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


			
	J. F. Gough	S. L. Cohn


		
	J. E. Day
Members, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


